Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double patenting rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-10, 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,540,396. Although the claims at issue are not identical, they are not patentably distinct from each other because the content of the claims 1-20 in US Patent ‘396 overlaps with that of claims 1-10, 12-20 in the current application. 

Current application (16/710,212)
US Patent (10,540,396)
1. A method of providing a recommendation personalized to a user comprising:




receiving, from a target user, a selection of a like rating for a first media content item presented to the target user, the presentation of the first media content item including display of a binary rating scheme comprising the like rating and a dislike rating;














receiving, from the target user, a selection of the dislike rating for a second media content item presented to the target user, the presentation of the second media content including the binary 

determining a second score for the target media content item based on historical selections of the dislike rating, during playback of the second media content item, from a second plurality of users, the historical selections of the dislike rating being from display of the binary rating scheme included in the presentation of the second content item to the second plurality of users;



generating, based on the first score and the second score, a recommendation score for the target media content item for the target user; and
in response to the recommendation score being above a threshold, providing the target media content item to the target user.

generating for display to a target user, during playback of a first media content item to the target user, a user interface for indicating either a like rating or a dislike rating for the first media content item, the like rating and dislike rating together forming a binary rating scheme;



obtaining, by the one or more processors, from a like matrix a first score for a target media content item based on ratings provided by a first plurality of users who liked selected the like rating during playback of the first media content item, the target media content item different from the first content media item, the like matrix including information indicating whether the first plurality of users selected the like rating or the dislike rating from the binary rating scheme during playback of the target media content item;

generating for display to the target user, during playback of a second media content item to the target user, the user interface including the binary rating scheme;

receiving from the target user a selection of the dislike rating for the second media content item, the second media content item different from 

obtaining, by the one or more processors, from a dislike matrix a second score for the target media content item based on ratings provided by a second plurality of users who disliked selected the dislike rating during playback of the second media content item, the dislike matrix including information indicating whether the second plurality of users selected the like rating or the dislike rating from the binary rating scheme during playback of the target media content item; 

combining, by the one or more processors, the first score and the second score to produce a recommendation score for the target media content item for the target user; and in response to the recommendation score being above a threshold, providing, over a network, the target media content item to the target user.



3.    The method of claim 2, wherein the threshold is a between 0 and 1.
4.    The method of claim 2, wherein the second score falls between a range of 0 and 1.
4.  The method of claim 3, wherein the second score falls between a range of 0 and 1.
5.    The method of claim 1, wherein the recommendation score for the target media content item is a weighted average of the first score and the second score based on a number of users in the first plurality of users and a number of users in the second plurality of users.
5. The method of claim 1, wherein the recommendation score for the target media content item is a weighted average of the first score and the second score based on a number of users in the first plurality of users and a number of users in the second plurality of users.
6.    The method of claim 1, wherein the like and dislike ratings are received from a plurality of users on stations associated with a common media input seed.
6.    The method of claim 1, wherein the like and dislike ratings are received from a plurality of users on stations associated with a common media input seed.
7.    The method of claim 6, wherein the media input seed is selected from the group comprising: a song name, an artist name, an album name, a composer, and a genre.
7.    The method of claim 6, wherein the media input seed is selected from the group comprising: a song name, an artist name, an album name, a composer, and a genre.
8.    The method of claim 1, further comprising:
prior to generating the recommendation score for the target media content item,


prior to producing the recommendation score for the target media content item,


9.    The method of claim 1, wherein the like and dislike ratings are not binary.
10. The method of claim 1, wherein generating the recommendation score for the target media content item is performed in response to a current request to identify a media content item for playback.
10.    The method of claim 1, wherein producing the recommendation score for the target media content item is performed in response to a current request to identify a media content item for playback.
12.    The method of claim 1, wherein the first plurality of users and the second plurality of users do not include the target user.
11.    The method of claim 1, wherein the first plurality of users and the second plurality of users do not include the target user.
13.    A system, for providing a recommendation personalized to a user, comprising: 

one or more processors; and

memory storing one or more programs to be executed by the one or more processors, the one or more programs comprising instructions to:
















receive, from a target user, a selection of a like rating for a first media content item presented to the target user, the presentation of the first media content item including display of a binary rating scheme comprising the like rating and a dislike rating;
determine a first score for a target media content item based on historical selections of the like rating, during playback of the first media content item, from a first plurality of users, the historical selections of the like rating being from display of 
receive, from the target user, a selection of the dislike rating for a second media content item presented to the target user, the presentation of the second media content including the binary rating scheme from which the dislike rating was selected by the target user;
determine a second score for the target media content item based on historical selections of the dislike rating, during playback of the second media content item, from a second plurality of users, the historical selections of the dislike rating being from display of the binary rating scheme included in the presentation of the second content item to the second plurality of users;
generate, based on the first score and the second score, a recommendation score for the target media content item for the target user; and in response to the recommendation score being above a threshold, provide the target media content item to the target user.

one or more processors; and

memory storing one or more programs to be executed by the one or more processors; 

the one or more programs comprising instructions for:


receiving from the target user a selection of the like rating for the first media content item;

obtaining, by the one or more processors, from a like matrix a first score for a target media content item based on ratings provided by a first plurality of users who liked selected the like rating during playback of the first media content item, the target media content item different from the first content media item, the like matrix including information indicating whether the first plurality of users selected the like rating or the dislike rating from the binary rating scheme during playback of the target media content item;

generating for display to the target user, during playback of a second media content item to the 

receiving from the target user a selection of the dislike rating for Hall the second media content item, the second media content item different from the first media content item and the target media content item; 

obtaining, by the one or more processors, from a dislike matrix a second score for the target media content item based on ratings provided by a second plurality of users who disliked selected the dislike rating during playback of the second media content item, the dislike matrix including information indicating whether the second plurality of users selected the like rating or the dislike rating from the binary rating scheme during playback of the target media content item; 
combining, by the one or more processors, the first score and the second score to produce a recommendation score for the target media content item for the target user; and


13.     The system of claim 12, wherein the recommendation score for the target media content item is a weighted average of the first score and the second score based on a number of users in the first plurality of users and a number of users in the second plurality of users.
15.    The system of claim 13, wherein the like ratings are assigned a + 1 score and dislike ratings are assigned a -1 score, and wherein the first and second scores each fall between a range of -1 and 1.
15.    The system of claim 12, wherein the like ratings are assigned a + 1 score and dislike ratings are assigned a -1 score, and wherein the first and second scores each fall between a range of -1 and 1.
16.    The system of claim 13, wherein the like and dislike ratings are received from a plurality of users on stations associated with a common media input seed.
16.    The system of claim 12, wherein the like and dislike ratings are received from a plurality of users on stations associated with a common media input seed.
17.    The system of claim 14, wherein the one or more programs further comprise instructions to determine that the first media content item and the second media content item have been rated a least a threshold number of times prior to 









receive, from a target user, a selection of a like rating for a first media content item presented to the target user, the presentation of the first media content item including display of a binary rating scheme comprising the like rating and a dislike rating;
determine a first score for a target media content item based on historical selections of the like rating, during playback of the first media content item, from a first plurality of users, the historical selections of the like rating being from display of 



receive, from the target user, a selection of the dislike rating for a second media content item presented to the target user, the presentation of the second media content including the binary rating scheme from which the dislike rating was selected by the target user;
etermine a second score for the target media content item based on historical selections of the dislike rating, during playback of the second media content item, from a second plurality of users, the historical selections of the dislike rating being from display of the binary rating scheme included in the presentation of the second content item to the second plurality of users;


generate, based on the first score and the second score, a recommendation score for the target 

generating for display to a target user, during playback of a first media content item to the target user, a user interface for indicating either a like rating or a dislike rating for the first media content item, the like rating and dislike rating together forming a binary rating scheme;
receiving from the target user a selection of the like rating for the first media content item;
obtaining, by a processor, from a like matrix a first score for a target media content item based on ratings provided by a first plurality of users who liked selected the like rating during playback of the first media content item, the target media content item different from the first content media item, the like matrix including information indicating whether the first plurality of users selected the like rating or the dislike rating from 
generating for display to the target user, during playback of a second media content item to the target user, the user interface including the binary rating scheme;
receiving from the target user a selection of the dislike rating for the second media content item, the second media content item different from the first media content item and the target media content item;

obtaining, by the processor, from a dislike matrix a second score for the target media content item based on ratings provided by a second plurality of users who disliked selected the dislike rating during playback of the second media content item, the dislike matrix including information indicating whether the second plurality of users selected the like rating or the dislike rating from the binary rating scheme during playback of the target media content item; 
combining, by the processor, the first score and the second score to produce a recommendation 

18.    The non-transitory computer readable storage medium of claim 14, wherein the like ratings are assigned a + 1 score and dislike ratings are assigned a -1 score, and wherein the first and second scores each fall between a range of -1 and 1.
20.    The non-transitory computer readable storage medium of claim 18, wherein the recommendation score for the target media content item is a weighted average of the first score and the second score based on a number of users in the first plurality of users and a number of users in the second plurality of users.
19.    The non-transitory computer readable storage medium of claim 14, wherein the recommendation score for the target media content item is a weighted average of the first score and the second score based on a number of users in the first plurality of users and a number of users in the second plurality of users.


Allowable subject matter
Claims 1-10, 12-20 would be allowable if proper Terminal Disclaimer is submitted to overcome the rejection(s) under nonstatutory Double Patenting, set forth in this Office action.
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claims 1, 13, 18.
“receiving, from a target user, a selection of a like rating for a first media content item presented to the target user, the presentation of the first media content item including display of a binary rating scheme comprising the like rating and a dislike rating;
determining a first score for a target media content item based on historical selections of the like rating, during playback of the first media content item, from a first plurality of users, the historical selections of the like rating being from display of the binary rating scheme included in the presentation of the first media content item to the first plurality of users;
receiving, from the target user, a selection of the dislike rating for a second media content item presented to the target user, the presentation of the second media content including the binary rating scheme from which the dislike rating was selected by the target user;
determining a second score for the target media content item based on historical
selections of the dislike rating, during playback of the second media content item, from a second plurality of users, the historical selections of the dislike rating being from display of the binary rating scheme included in the presentation of the second content item to the second plurality of users;
generating, based on the first score and the second score, a recommendation score for the target media content item for the target user; and
in response to the recommendation score being above a threshold, providing the target media content item to the target user.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ling et al. (2014/0280140) discloses a recommendation authoring system builds cluster based on multiple dimensional content attributes such as genres, moods, tones etc and recommends contents based on popularity, movie critc, viewer rankings, box office, availability (paragraph [0047]) but does not disclose selections of the dislike rating, during playback of the second media content item, from a second plurality of users, the historical selections of the dislike rating being from display of the binary rating scheme included in the presentation of the second content item to the second plurality of users; generating, based on the first score and the second score, a recommendation score for the target media content item for the target user; and in response to the recommendation score being above a threshold, providing the target media content item to the target user.
Zier et al. (2012/0316934) teaches a recommender learns the preference of a user.  The user actions are interpreted by the recommender system and translated into a scoring (paragraph [0003]).  However, Zier does not disclose generating, based on the first score and the second score, a recommendation score for the target media content item for the target user; and in response to the recommendation score being above a threshold, providing the target media content item to the target user.


Pronk et al. (2011/0251988) teaches a recommender learns the preference of a user.  The user actions are interpreted by the recommender system and translated into a scoring (paragraph [0003]).  However, Pronk does not disclose generating, based on the first score and the second score, a recommendation score for the target media content item for the target user; and in response to the recommendation score being above a threshold, providing the target media content item to the target user.
Burba et al. (2010/0185671) discloses the selecting of recommended media track can include generating a set of candidate recommended media tracks and filtering out candidate recommended media tracks that the user has previously played (paragraph [0034]). However, Burba does not disclose generating, based on the first score and the second score, a recommendation score for the target media content item for the target user; and in response to the recommendation score being above a threshold, providing the target media content item to the target user.
Nonemacher et al. (2008/0120153) discloses that historical data is stored in a memory (paragraph [0151]) and analysis of historical data (paragraph [0154]) but does not disclose generating, based on the first score and the second score, a recommendation score for the target media content item for the target user; and in response to the recommendation score being above a threshold, providing the target media content item to the target user.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152